DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 11-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 3, 4, 8, 11, 12, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand U.S. Patent No. 4,399,942 in view of Peng et al. U.S. PGPUB No. 2012/0138783.

Regarding claim 1, Chand discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent storage tank 10 for storing a calibration agent (“the device of the present invention is used to dispense a gaseous substance at a constant rate, the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 14-24]); a sealing plug 20 arranged in the calibration agent storage tank 10 and contacting an inner wall of the calibration storage tank (as illustrated in figure 1) to divide a space in the calibration agent storage tank 10 into a first cavity 14 and a second cavity 16, wherein the first cavity 14 and the second cavity 16 are arranged side by side and separated by the sealing plug 20 (as illustrated in figure 1), the sealing plug 20 comprising one or more capillary through holes to allow calibration agent molecules stored in the first cavity 14 to diffuse into the second cavity 16 through the one or more capillary through holes of the sealing plug 20 (“Permeation through the passage 18 continues at a rate determined by the pressure in the second chamber 16, which is, in turn, determined by the rate of gas emission from the second chamber” [col. 3; lines 33-36]). However, Chand does not disclose a valve configured to open or close a passage between the second cavity of the calibration agent storage tank and a sample injection pipeline of the 
Peng discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the dopant storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are generally changed by adding dopants, so as to change the chemical composition of the generated product ions and improve the detection sensitivity and selectivity of the apparatus” [0004]); wherein the valve 13 is connected to the sample injection pipeline 4 of the apparatus to be calibrated (the operation of Peng includes a calibration in order to control the amount of dopant added to the ionization region: “adding a dopant instantly to the ionization region by controlling the ON/OFF-state of an electromagnetic valve; when the number of the acquired spectra reaches the level required to contain enough information for accurate detection of explosives with relatively low vapor pressure, stopping the acquisition operation, and turning off the electromagnetic valve so as to stop adding the dopant to the ionization region; analyzing all of the acquired spectra to obtain the detection result” [Abstract]).


Regarding claim 2, Chand discloses the claimed invention except that while Chand discloses a controlled, known concentration of the calibration agent (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]), there is no explicit disclosure of using the claimed valve for controlling the known quantity of calibration agent.
Peng discloses that the valve is an electromagnetic valve ([0048]) configured to open for a predetermined period of time during a sample injection of the apparatus to be calibrated, so that the calibration agent storage tank releases a trace amount of calibration agent into the sample injection pipeline, the trace amount of calibration agent 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent mixed with a sample (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]) and Peng provides the known/controllable amount of calibration agent (dopant) to the sample stream utilizing the valve (“the concentration ratio of the carrier gas and the sample vapor causes the carrier gas molecules to be ionized by the ion source more easily than the sample vapor molecules” [0004]). One of ordinary skill would have recognized the benefits of a vale assembly in providing a controlled, known concentration of calibration agent to the sample stream for an analyzer.


Peng discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the calibration agent storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are generally changed by adding dopants, so as to change the chemical composition of the generated product ions and improve the detection sensitivity and selectivity of the apparatus” [0004]); wherein the valve 13 is connected to the sample injection pipeline 4 of the apparatus to be calibrated (the operation of Peng includes a calibration in order to control the amount of dopant added to the ionization region: “adding a dopant instantly to the ionization region by controlling the ON/OFF-state of an electromagnetic valve; when the number of the acquired spectra reaches the level required to contain enough information for accurate detection 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent mixed with a sample (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]) and Peng provides the known/controllable amount of calibration agent (dopant) to the sample stream utilizing the valve (“the concentration ratio of the carrier gas and the sample vapor causes the carrier gas molecules to be ionized by the ion source more easily than the sample vapor molecules” [0004]). One of ordinary skill would have recognized the benefits of a vale assembly in providing a controlled, known concentration of calibration agent to the sample stream for an analyzer.

Regarding claim 4, Chand discloses a semi- permeable membrane 12 arranged on one end of the storage tank 10 close to the sample injection pipeline, wherein the semi- permeable membrane 12 and the sealing plug 20 define the second cavity 16, and wherein the semi- permeable membrane 12 allows the calibration agent molecules to enter the sample injection pipeline from the second cavity 16 through the semi-permeable membrane 12. However, there is no explicit disclosure that the sample injection pipeline includes a valve.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent 

Regarding claim 8, Chand discloses a real-time calibration method used for an apparatus to be calibrated, comprising: instantaneously releasing a trace amount of calibration agent molecules by using a calibration device during a sample injection of the apparatus to be calibrated, so that the trace amount of calibration agent molecules and a sample entering the apparatus to be calibrated are mixed and together enter the apparatus to be calibrated, and information of the sample and the calibration agent is detected by the apparatus to be calibrated, thereby performing a calibration (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]), the calibration device comprising: a calibration agent storage tank 10 for storing a calibration agent; and a sealing plug 20 arranged in the calibration agent storage tank to divide a space in the calibration agent storage tank into a first cavity 14 and a second cavity 16 located at a side of the first cavity 14, and 
Peng discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the calibration agent storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are generally changed by adding dopants, so as to 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent mixed with a sample (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]) and Peng provides the known/controllable amount of calibration agent (dopant) to the sample stream utilizing the valve (“the concentration ratio of the carrier gas and the sample vapor causes the carrier gas molecules to be ionized by the ion source more easily than the sample vapor molecules” [0004]). One of ordinary skill would have recognized the benefits of a vale assembly in providing a controlled, known concentration of calibration agent to the sample stream for an analyzer.


Peng discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the calibration agent storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are generally changed by adding dopants, so as to change the chemical composition of the generated product ions and improve the detection sensitivity and selectivity of the apparatus” [0004]); wherein the valve 13 is connected to the sample injection pipeline 4 of the apparatus to be calibrated (the operation of Peng includes a calibration in order to control the amount of dopant added to the ionization region: “adding a dopant instantly to the ionization region by controlling the ON/OFF-state of an electromagnetic valve; when the number of the acquired spectra reaches the level required to contain enough information for accurate detection 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent mixed with a sample (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]) and Peng provides the known/controllable amount of calibration agent (dopant) to the sample stream utilizing the valve (“the concentration ratio of the carrier gas and the sample vapor causes the carrier gas molecules to be ionized by the ion source more easily than the sample vapor molecules” [0004]). One of ordinary skill would have recognized the benefits of a vale assembly in providing a controlled, known concentration of calibration agent to the sample stream for an analyzer.

Regarding claim 12, Chand discloses a semi- permeable membrane 12 arranged on one end of the storage tank 10 close to the sample injection pipeline, wherein the semi- permeable membrane 12 and the sealing plug 20 define the second cavity 16, and wherein the semi- permeable membrane 12 allows the calibration agent molecules to enter the sample injection pipeline from the second cavity 16 through the semi-permeable membrane 12. However, there is no explicit disclosure that the sample injection pipeline includes a valve.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent 

Regarding claim 17, Chand discloses the claimed invention except that while Chand illustrates (in figure 2) a sample injection pipeline, there is no explicit disclosure of a valve configured to open or close a passage between the second cavity of the calibration agent storage tank and a sample injection pipeline of the apparatus to be calibrated, so as to control a release of the calibration agent to the sample injection pipeline of the apparatus to be calibrated.
Peng discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the dopant storage tank and a sample injection pipeline 4 of the apparatus to be 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent mixed with a sample (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]) and Peng provides the known/controllable amount of calibration agent (dopant) to the sample stream utilizing the valve (“the concentration ratio of the carrier gas and the sample vapor causes the carrier gas molecules to be ionized by the ion source more easily than the sample vapor molecules” [0004]). One of ordinary skill would have recognized the 

Regarding claim 18, Chand discloses that during a sample injection of the measurement device, the real-time calibration device instantaneously releases a trace amount of calibration agent molecules, the trace amount of calibration agent molecules and a sample are mixed and together enter the measurement device, and information of the sample and the calibration agent is detected by the measurement device, thereby performing a calibration (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]). 

Regarding claim 20, Chand discloses the claimed invention except that while Chand illustrates (in figure 2) a sample injection pipeline for injecting sample and calibration agent to an analyzer 40, there is no explicit disclosure of the claimed valve or that the analyzer is an ion mobility spectrometer.
Peng discloses an ion mobility spectrometer ([Abstract]) including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the dopant storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are generally changed by adding dopants, so as to change the chemical composition of the generated product ions and improve the detection sensitivity and selectivity of the apparatus” [0004]); wherein the valve 13 is connected to the sample injection pipeline 4 of the apparatus to be calibrated (the operation of Peng includes a calibration in order to control the amount of dopant added to the ionization region: “adding a dopant instantly to the ionization region by controlling the ON/OFF-state of an electromagnetic valve; when the number of the acquired spectra reaches the level required to contain enough information for accurate detection of explosives with relatively low vapor pressure, stopping the acquisition operation, and turning off the electromagnetic valve so as to stop adding the dopant to the ionization region; analyzing all of the acquired spectra to obtain the detection result” [Abstract]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chand with the valve of Peng since Chand expresses a desired to optimize the amount of calibration agent mixed with a sample (“the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 16-23]) and Peng provides the known/controllable amount of calibration agent (dopant) to the sample stream utilizing the valve (“the concentration ratio of the carrier gas and the sample vapor causes the carrier gas molecules to be ionized by the ion source more easily than the sample vapor molecules” [0004]). One of ordinary skill would have recognized the benefits of a vale assembly in providing a controlled, known concentration of calibration agent to the sample stream for an analyzer.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand U.S. Patent No. 4,399,942 in view of Peng et al. U.S. PGPUB No. 2012/0138783 in further view of Takeguchi et al. U.S. Patent No. 4,298,795.

Regarding claim 6, Chand discloses the claimed invention except that while Chand discloses a plug 20 sealing the tube 10, there is no explicit disclosure of a first O-ring washer arranged between the sealing plug 20 and an inner wall of the storage tank, so as to seal a gap between the sealing plug and the inner wall of the storage tank.
Takeguchi discloses that it is known in the art to improve the sealing of a plug using an o-ring washer (“the nozzle portion 1c thereof is located within a nebulizing 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug of Chand with the o-ring washer of Takeguchi in order to improve sealing of the plug so as to prevent leaking of gas through the partition formed by the plug.

Regarding claim 14, Chand discloses the claimed invention except that while Chand discloses a plug 20 sealing the tube 10, there is no explicit disclosure of a first O-ring washer arranged between the sealing plug 20 and an inner wall of the storage tank, so as to seal a gap between the sealing plug and the inner wall of the storage tank.
Takeguchi discloses that it is known in the art to improve the sealing of a plug using an o-ring washer (“the nozzle portion 1c thereof is located within a nebulizing chamber 9 formed within the interface body 8 with a partition wall 8a, and secured to said one of the interface body 8 by a cap nut 11a and a threaded retainer plug 11b through an O-ring 10 whereby the nebulizing chamber 9 is sealed to an evacuation system” [col. 5; line 65-col. 6; line 5]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug of Chand with the .

Allowable Subject Matter
Claims 5, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Geraghty et al. U.S. PGUB No. 2009/0166524 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent capsule 23 arranged in a cavity 22 to store a sample containing a calibration agent so as to enable a release of the calibration agent molecules into the cavity (“The solid 
Additionally, Geraghty is restricted to use of a solid calibration agent where Chand utilizes a liquid calibration agent, and so one of ordinary skill in the art would not have been motivated to combine Chand with Geraghty.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a real-time calibration device used for an apparatus to be calibrated, comprising: a sealing plug arranged in a calibration agent storage tank and contacting an inner wall of the calibration storage tank to divide a space in the calibration agent storage tank into a first cavity and a second cavity; a valve configured to open or close a passage between the second cavity of the calibration agent storage tank and a sample injection pipeline of the apparatus to be calibrated; and a calibration agent capsule arranged in the first cavity to store a sample containing the calibration agent so as to enable a release of the calibration agent molecules into the first cavity.

Regarding claim 13; Chand U.S. Patent No. 4,399,942 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent storage tank 10 for storing a calibration agent (“the device of the present invention is used to dispense a gaseous substance at a constant rate, the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases 
Geraghty et al. U.S. PGUB No. 2009/0166524 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent capsule 23 arranged in a cavity 22 to store a sample containing a calibration agent so as to enable a release of the calibration agent molecules into the cavity (“The solid phase calibrant chemical is contained within the capsule 23. The capsule 23 is contained within a heated enclosure or oven 22 that is heated by electrical heating device 27” [0037]). However, Geraghty does not disclose that the cavity 22 is a first cavity separated from a second cavity by a sealing plug.

The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a real-time calibration device used for an apparatus to be calibrated, comprising: a sealing plug arranged in a calibration agent storage tank and contacting an inner wall of the calibration storage tank to divide a space in the calibration agent storage tank into a first cavity and a second cavity; a valve configured to open or close a passage between the second cavity of the calibration agent storage tank and a sample injection pipeline of the apparatus to be calibrated; and a calibration agent capsule arranged in the first cavity to store a sample containing the calibration agent so as to enable a release of the calibration agent molecules into the first cavity.

Regarding claim 16; Peng et al. U.S. PGPUB No. 2012/0138783 discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the calibration agent storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a real-time calibration method used for an apparatus to be calibrated, comprising: releasing a trace amount of calibration agent molecules during a sample injection of the apparatus to be calibrated, so that the trace amount of calibration agent molecules and a sample entering the apparatus to be calibrated are mixed and together enter the apparatus to be calibrated; and calculating a ratio between reference peak position information stored in a database and current calibration peak information 

Regarding claim 19; Peng et al. U.S. PGPUB No. 2012/0138783 discloses an ion mobility spectrometer including a device for delivering a dopant from container 12 to a sample stream at ionization region 4 wherein the device includes an electromagnetic valve 13 (“The adding operation of dopants can be controlled by the ON and OFF states of electromagnetic valves 11 and 13 arranged at two ends of a polytetrafluorethylene container 12 for filling dopants in the doping gas circuit 16” [0048]) configured to open or close a passage between the dopant cavity 12 of the calibration agent storage tank and a sample injection pipeline 4 of the apparatus to be calibrated, so as to control a release of the calibration agent 12 to the sample injection pipeline 4 of the apparatus to be calibrated (“the molecular composition and ionization mechanism of the reactant are generally changed by adding dopants, so as to change the chemical composition of the generated product ions and improve the detection sensitivity and selectivity of the apparatus” [0004]); wherein the valve 13 is connected to the sample injection pipeline 4 of the apparatus to be calibrated (the operation of Peng includes a calibration in order to control the amount of dopant added to the ionization region: “adding a dopant instantly to the ionization region by controlling the ON/OFF-state of an electromagnetic valve; when the number of the acquired spectra reaches the level required to contain enough information for accurate detection of explosives with relatively low vapor pressure, stopping the acquisition operation, and turning off the electromagnetic valve so as to stop adding the dopant to the ionization region; analyzing all of the acquired spectra to 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a real-time calibration method used for an apparatus to be calibrated, comprising: releasing a trace amount of calibration agent molecules during a sample injection of the apparatus to be calibrated, so that the trace amount of calibration agent molecules and a sample entering the apparatus to be calibrated are mixed and together enter the apparatus to be calibrated; and calculating a ratio between reference peak position information stored in a database and current calibration peak information extracted from measured peak position information of a sample and calibration peak information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881